DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims priority to provisional U.S. Patent Application No. 62754536, filed 11/01/2018.

Information Disclosure Statement
The IDSs submitted on 5/19/2020 and 2/24/2021 were previously considered. 

Election/Restrictions
Claims 1-10 and 20 are allowable. Claims 11-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 3/26/2021, is hereby withdrawn and claims 11-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Applicant’s amended claims, filed 8/15/2022, have been entered. 
Claims 1, 5, 9, and 20 were amended. 
Claims 11-19 were previously withdrawn, but have been rejoined. 
Claims 1, 7, 10-12, and 15-19 have been further amended by Examiner’s Amendment below. 
The TITLE has been amended by Examiner’s Amendment below. 
Claims 1-20 are currently pending in this application and have been allowed. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tammy Meikle on 8/25/2022.
The application has been amended as follows: 

IN THE TITLE
METHOD, MANUFACTURE, AND SYSTEM 

IN THE CLAIMS

1. 	(Currently Amended) A method, comprising:
generating, by at least one processor included in one or more processors, a first matrix based on an interaction matrix, wherein the interaction matrix reflects a plurality of interactions between a plurality of users and a plurality of items;
generating, by at least one processor included in the one or more processors, a  weight matrix based on the first matrix and a closed-form solution that minimizes a Lagrangian, wherein the Lagrangian is formed based on a constrained convex optimization problem associated with the interaction matrix;
generating, by at least one processor included in the one or more processors, a linear preference prediction model that uses the weight matrix;
generating, by at least one processor included in the one or more processors, a first application interface that is to be presented to a first user included in the plurality of users, wherein the first application interface includes a plurality of interface elements, and each interface element is individually selectable when the first application interface is displayed and is associated with a different item included in the plurality of items;
computing, by at least one processor included in the one or more processors, one or more predicted scores using the linear preference prediction model, wherein each predicted score predicts a preference of the first user for a different item included in the plurality of items;
determining, by at least one processor included in the one or more processors, a first item from the plurality of items to present to the first user via a first interface element included within the first application interface based on the one or more predicted scores; and
causing a representation of the first item to be displayed via the first interface element included in the first application interface.

7.	(Currently Amended) The method of claim 1, wherein the weight matrix is a square weight matrix having an order that is equal to [[the]] a number of items included in the plurality of items, and wherein each of the diagonal elements of the square weight matrix is equal to zero.

10. (Currently Amended) The method of claim 1, wherein the first matrix comprises a Gram matrix, and further comprising pre-multiplying the interaction matrix by [[the]] a transpose of the interaction matrix to compute the first matrix.

11. (Currently Amended) One or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of:
generating a first matrix based on an interaction matrix, wherein the interaction matrix reflects a plurality of interactions between a plurality of users and a plurality of items;
generating a weight matrix based on [[a]] the first matrix and a closed-form solution that minimizes a Lagrangian, convex optimization problem associated with the interaction matrix;
generating a linear preference prediction model that uses the weight matrix;
generating a first application interface that is to be presented to a first user included in the plurality of users, wherein the first application interface includes a plurality of interface elements, and each interface element is individually selectable when the first application interface is displayed and is associated with a different item included in the plurality of items;
computing one or more predicted scores using the linear preference prediction model, wherein each predicted score predicts a preference of the first user for a different item included in the plurality of items;
determining a first item from the plurality of items to present to the first user via a first interface element included within the first application interface based on the one or more predicted scores; and
causing a representation of the first item to be displayed via the first interface element included in the first application interface.

12. (Currently Amended) The one or more non-transitory computer readable media of claim 11, wherein determining the first item from the plurality of items comprises:
ranking the items that are associated with the one or more predicted scores based on the one or more predicted scores to generate a ranked item list; and
determining that the first item is the highest-ranked item included in the ranked item list with which the first user has not interacted.

15. (Currently Amended) The one or more non-transitory computer readable media of claim 11, wherein the weight matrix is a square weight matrix that optimizes the preference prediction model with respect to the interaction matrix subject to [[the]] a constraint that each of the diagonal elements of the square weight matrix is equal to zero.

16. (Currently Amended) The one or more non-transitory computer readable media of claim 11, wherein computing the one or more predicted scores comprises inputting a row of the interaction matrix that corresponds to the first user into the linear preference prediction model.

17. (Currently Amended) The one or more non-transitory computer readable media of claim 11, wherein predicted score comprises performing a vector-matrix multiplication operation between a row of the interaction matrix associated with the first user and the weight matrix.

18. (Currently Amended) The one or more non-transitory computer readable media of claim 11, wherein the constrained convex optimization problem comprises a convex objective that includes an L2-norm regularization term.

19. (Currently Amended) The one or more non-transitory computer readable media of claim 11, further comprising:
performing one or more preprocessing operations on the interaction matrix to generate a preprocessed matrix; and
pre-multiplying the preprocessed matrix by [[the]] a transpose of the preprocessed matrix to generate the first matrix.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

	As noted for reasons in the “REASONS FOR INDICATION OF ALLOWABLE SUBJECT MATTER” section in the Office Action mailed 12/10/2021, claims 1-20 are allowable over the prior art. 

	The claims recite eligible subject matter because, while the claims recite an abstract idea of recommending an item to a user, the additional elements implement any abstract idea into a practical application. Specifically, Examiner agrees with Applicant’s Remarks filed 8/15/2022 that the “linear prediction model recited in the amended claims constitutes an improvement over traditional prediction models. In this regard, a traditional prediction model is commonly a deep neural network, which is trained using an iterative process, where, after each training iteration, parameters are automatically adjusted based on differences between the predicted preferences and the historical preferences. See Specification at [0004] and [0016]. Notably, the amount of time and processing resources required to train a deep neural network to attain a high level of accuracy is typically prohibitive. See id. at paragraphs [0005] and [0017]. In contrast, the linear prediction model recited in the amended claims provides an improvement over conventional deep neural networks because the linear prediction model of the amended claims requires less time and fewer processing resources to train. See id. at paragraph [0009], [0041], [0090], and [0100]. In particular, generating the weight matrix based on a closed-form solution that minimizes a Lagrangian using a linear regression is substantially less time and resource intensive than the iterative approach used to train conventional deep neural networks. See id. Further, the linear structure of the linear preference prediction model enables the model to learn a full set of weights and utilize all input information when generating output information. See id. As a result, the linear prediction model is more accurate compared to a deep neural network where the complex structure causes information loss between the input and output layers of the neural network. See id.” 
	The amended claims are directed towards an improvement over conventional prediction models, such as more efficient model training, lower computing resource utilization, and greater model accuracy. See Specification at paragraphs [0009], [0090], [0100]. The technological improvements are reflected in the claims, which recite the specific limitations of “generating, by at least one processor included in one or more processors, a first matrix based on an interaction matrix, wherein the interaction matrix reflects a plurality of interactions between a plurality of users and a plurality of items; generating, by at least one processor included in the one or more processors, a weight matrix based on the first matrix and a closed-form solution that minimizes a Lagrangian, wherein the Lagrangian is formed based on a constrained convex optimization problem associated with the interaction matrix; generating, by at least one processor included in the one or more processors, a linear preference prediction model that uses the weight matrix; generating, by at least one processor included in the one or more processors, a first application interface that is to be presented to a first user included in the plurality of users, wherein the first application interface includes a plurality of interface elements, and each interface element is individually selectable when the first application interface is displayed and is associated with a different item included in the plurality of items; 
computing, by at least one processor included in the one or more processors, one or more predicted scores using the linear preference prediction model, wherein each predicted score predicts a preference of the first user for a different item included in the plurality of items; determining, by at least one processor included in the one or more processors, a first item from the plurality of items to present to the first user via a first interface element included within the first application interface based on the one or more predicted scores; and causing a representation of the first item to be displayed via the first interface element included in the first application interface” and amount to more than merely using the computer as a tool to implement an abstract idea and more than merely generally linking any abstract idea to a computing environment. Rather, an additional element applies or uses the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 	 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Turner et al. (US 10,558,913 B1) discloses updating the value of Lagrangian multiplier to solve an optimization problem to be used by a neural network model to perform a prediction. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625